Title: To James Madison from Edmund Randolph, 21–24 May 1782
From: Randolph, Edmund
To: Madison, James


Dear sir
Richmond May 21. 22. 23. 24. 1782.
The information, contained in my two last letters, has appeared within these two days to be erroneous. Our resolution against British merchandize passed the committee of the whole house without opposition. An attempt was indeed made to except salt: but Mr. R. H. Lee scouted it out, as I was informed. A bill is ordered to be brought in upon it.
But so strange is the revolution of things, that this very act of congress became the reason, why the passports, granted under their authority, for the transportation of tobacco to New-York, were yesterday reprobated. I intend to transmit to you a copy of the proceedings. The arguments against the power of congress were first drawn from the non-enumeration of it in the confederation. This ground soon appeared untenable; and resort was had to the distinction, that passports might issue under their direction for legal purposes; but not for illegal, & that the shipping of tobacco for our enemy was an illicit commerce; as contravening a law of the state. But the 14th. article of the treaty of amity with France seemed to operate most strongly on the minds of the house. You will observe, that this article forbids any property of the Americans to be put into hostile bottoms. I was summoned to state the matter, as it appeared to congress, when the resolution of the 13th. of february was entered into. I informed them, that no debate arose on the occasion, because no distrust was harboured even by the most jealous of congressional usurpation concerning the power of granting these passports. I affirmed my opinion to be, that the 2d. article ought not to be understood literally: but that the words “expressly delegated” meant an obvious and direct consequence from the general powers, briefly sketched in the confederation: that the exclusive right of determining on war and peace, and the direction of military operations obviously and directly led to the power of granting passports: that a law of the state in 1776. subjected those, who exported Virginian produce to Great Britain, Ireland, or the British W. Indies to certain penalties, unless such exportation was authorized by congress, and thereby plainly justified this assumption of power & that altho’ we ranked ourselves among the firmest friends of the Alliance and fixed enemies to the introduction of British manufactures we did not conceive, that we derogated from either that friendship or that enmity, by asserting the right of congress on this subject. I added in answer to the objection, which the treaty of commerce presented, that nothing more was intended by it, than to restrain a trade, carried on by individuals, not to abridge the prerogative of sovereignty. It was not in my province to refute those arguments, which were adduced against the passports, my office being merely to reply to questions. But for this cause, I really think, that I should have experienced very little difficulty in overcoming the opposition. I could not however avoid the mention, that our reputation was concerned in this business; as we had been the instruments of our country in the application to congress for the passports to Bermuda last year, and by this means had in a manner asserted the jurisdiction of congress in these cases. I urged the two Mr. Lees to attend to this, and at least to guard our feelings against the wound, to which the inclosed resolution exposes us. Nothing has, as yet, been done in this respect. It is impossible to say, what the fate of the act will be in the senate. But the name of Morris makes them forget the good[,] I fear, of the public[,] and common decency. There is more genius, and more industry, exerted in [an] able matter out of doors than so bad a pu[r]pose deserves. Strange, that a particular state should undertake to vindicate the treaty of commerce, in contradiction to an Act of congress, who alone can judge; and are by the confederation appointed to judge, what its proper construction ought to be. Still stranger is it, that our friend, the doctor, should have conceded so much authority to them on the discussion of the ordinance for regulating the post-office, and be now anxious to restrict them in a far more necessary point of jurisdiction.

The tax-law of the last session will be assaulted. Mr. Henry, who came down two or three days ago, is its enemy so far, as to wish to postpone the collection of the taxes in some counties, whose poverty he says, requires the measure. Six or seven petitions depend before the house to this effect. But the torrent of opinion runs strongly against the infraction of this salutary Act, and I am happy now to believe, that it runs equally strong against that weak succedaneum for specie, papermoney.
The assembly avow themselves staunch to the alliance. The house of delegates yesterday passed adequate resolves, as I hear, against separate negotiation; and have appointed committees to prepare bills for the security of shipwrecked property, and in general for all those objects, recommended to them by congress with respect to the consular convention. Congress too do not appear unmindful of policy towards the french nation, & particularly towards the queen’s party, whose force will increase upon the birth of a dauphin.
A practice has prevailed of meeting the public debtors, who were bringing specie into the treasury and giving them specie warrants. By this means public necessity has been often unsatisfied, while the officer of government has received his salary. To avoid a like impropriety of conduct in future, a bill is ordered to be prepared for the appropriation of the revenue, to the various uses, for which it was designed.
As soon as the senate meets, a resolution will be passed for the nomination of persons to collect documents concerning western territory. A delicacy obtains in the mind of Mr. Henry, lest a rupture with congress should injure our more essential interests, and probably the repeal of the cession will be the extent of legislative proceeding at this day.
I am convinced of the truth of Mr. Matlack’s observation, that no part of Mason’s & Dixon’s line was ex parte. But if this line be 232. miles, and some perches and twenty three miles be added for the tempor[ar]y line proposed, surely the five degrees of longitude, due to Pennsa. will be overrun nine or ten miles.
I shall scarcely ever be able to give you foreign intelligence. You will expect domestic only. The above therefore being the history of this week’s proceedings of the assembly, I shall only repeat assurances of my friendship.
I shewed your favor of the 14th. May to Colo. Taylor, and shall reserve it for Mr. Jones, when he arrives.
Pray send me the journal of 1781.
 